                                          Case 4:20-cv-03033-JST Document 11 Filed 05/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HASTINGS COLLEGE OF THE LAW, et                   Case No. 20-cv-03033-JST
                                        al.,
                                   8                                                      ORDER REQUIRING DEFENDANTS
                                                      Plaintiffs,                         TO ENTER SPECIAL APPEARANCE
                                   9            v.
                                  10
                                        CITY AND COUNTY OF SAN
                                  11    FRANCISCO,
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant City and County of San Francisco shall enter a special appearance by May 11,

                                  15   2020 at 5:00 p.m. solely for the purpose of facilitating communication between the Court and the

                                  16   parties. The Court notes that Defendant has been served with the lawsuit.

                                  17          Plaintiffs shall personally serve a copy of this order on Defendant by 5:00 p.m. today.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 8, 2020
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
